 Case 2:20-cv-06485-AB-MAA Document 16 Filed 11/16/20 Page 1 of 1 Page ID #:56



1
                                                                                     JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11
                                                 Case No. 2:20-CV-06485-AB (MAAx)
12    EDMOND NEAL,
13
                      Plaintiff,
                                                 ORDER DISMISSING CIVIL ACTION
14
      v.
15
      JOSE LUIS NAVARRO D/B/A
16    TAQUERIA LA NARANJA;
      RAQUEL NAVARRO; DOES 1 to 10,
17
                      Defendants.
18
19
           THE COURT having been advised by counsel that the above-entitled action has
20
     been settled;
21
           IT IS THEREFORE ORDERED that this action is hereby dismissed without
22
     costs and without prejudice to the right, upon good cause shown within 30 days, to re-
23
     open the action if settlement is not consummated. This Court retains full jurisdiction
24
     over this action and this Order shall not prejudice any party to this action.
25
26   Dated: November 16, 2020         _______________________________________
                                      ANDRÉ BIROTTE JR.
27                                    UNITED STATES DISTRICT JUDGE
28
                                                1.
